DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/24/21 has been entered.
 	Applicant’s election without traverse of the species ocular, Nr2e3, retinal degeneration, rhodopsin, a cone photoreceptor specific transducing, viral-based gene delivery, and intravitreally in the reply filed on 11/13/18 is acknowledged.  
	 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 62, 65, 67, 69, and 71 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description 
Instant claim 62 recites that the ocular disease or disorder is “characterized” by NR2E3-associated retinal degeneration, which is a genus that has not been adequately described in the specification.  The specification does not set forth any specific structure required for the disease or disorder to meet the function of being characterized by NR2E3-associated retinal degeneration.  Therefore, one would not be able to readily envision which diseases or disorders are necessarily included or excluded from the genus and one would not be able to recognize that applicant was in possession of the entire genus at the time of filing.  The specification does not disclose adequate species to be representative of the entire genus.
Additionally, claims 65, 67, 69, and 71 recite a specific sequence by SEQ ID NO or any fragment thereof.  However, the specification does not describe the structure required for the fragment to function in the recited method of treatment.  The claims read upon any fragment (i.e. 2 nucleotides) of any of the recited sequences, which would likely not have the required function.  One would not be able to readily envision which fragments would have the desired function without further knowledge of the genus.  The specification does not disclose adequate species to be representative of the entire genus.

THIS IS A NEW MATTER REJECTION.
Newly added claim 61 recites that the ocular disease or disorder comprises any inherited or non-inherited retinal degenerative disease, which is a genus that is not disclosed or contemplated by the instant specification. In fact, there is no mention of “non-inherited retinal degenerative disease”.
MPEP §2163.06 notes:
 If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112, first paragraph - written description requirement.  In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981). 

MPEP §2163.02 teaches that:
Whenever the issue arises, the fundamental factual inquiry is whether a claim defines an invention that is clearly conveyed to those skilled in the art at the time the application was filed...If a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application.

A review of the specification does not reveal support for where the claim amendments are found.  Should applicant disagree, applicants are encouraged to point out with particularity by page and line number where such support might exist for each claim limitation added in the amended claims filed on 3/24/21.


Claims 59-76 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of delivering a nucleic acid encoding Nr1d1 to reduce the severity of or to treat retinal degeneration and retinitis pigmentosa, does not reasonably provide enablement for the delivery of a nucleic acid encoding any of the instantly recited nuclear hormone receptors or any sized fragment thereof and the predictable result in the treatment of any possible ocular disease or disorder.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Factors to be considered in a determination of lack of enablement include, but are not limited to: 
(A) The breadth of the claims; 
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and 

In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)
The claims are directed to a method of treating any ocular disease or disorder in a subject comprising administering a composition comprising any nucleic acid encoding NR2E3, RORA, NUPR1, NR2C1, or any combination thereof or any fragment thereof.
The specification does not draw an adequate nexus between the delivery of any nucleic acid encoding any of the instantly recited nuclear hormone receptors or any sized fragment thereof and the predictable outcome of treating any ocular disease or disorder in a subject. 
The claims read on the delivery of a nucleic acid encoding any of the instantly recited nuclear hormone receptors or any sized fragment thereof, which would not predictably result in the treatment of any possible ocular disease or disorder, which embraces a very large genus of possible diseases or disorders that have not been shown to be reliant upon any nuclear hormone receptor or any fragment thereof alone.
The specification discloses that Nr1d1 rescues the retinal degeneration 1 (rd1) phenotype in a mouse model for severe autosomal dominant retinitis pigmentosa (example 2).
The scope of the claims in view of the specification as filed together do not reconcile the unpredictability in the art to enable one of skill in the art to make and/or use the claimed invention, namely a broad method of mediating treatment effects encompassing in vivo effects.
MPEP 2164.01
Any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the 

Also, MPEP 2164.01(a)
A conclusion of lack of enablement means that, based on the evidence regarding each of
the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed
invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27
USPQ2d 1510, 1513 (Fed. Cir. 1993).

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 59-64, 66, and 72-76 is/are rejected under pre-AIA  35 U.S.C. 102(a) or (e) as being anticipated by Farrar et al. (US 2012/0278912 A1).
The reference is of record and cited by the ISA for PCT/US14/20038.
Farrar et al. teach a method of treating or reducing the severity of an ocular disease or disorder in a mammalian subject ([0008], [0018], [0100], and claim 21) comprising identifying a subject suffering from an ocular disease or disorder (reduce one or more signs or symptoms of ocular disease in a patient) and locally intraocularly administration to the patient ([0078], [0100], claim 21) a composition comprising a replacement nucleic acid encoding Nr2e3 ([0018], [0070], column 16, Table 5).

Farrar et al. teach that the nuclear hormone receptor comprises a photoreceptor specific nuclear hormone receptor comprising Nr2E3.
Farrar et al. teach that the ocular disease or disorder comprises retinal degeneration, retinal dysplasia, S-cone syndrome, Goldman-Favre syndrome, or retinitis pigmentosa ([0036], column 18, Table 5, column 16, Table 5, [0070]).  One would necessarily determine if the patient has the disease before treating it.
Farrar et al. teach that the ocular disease or disorder is characterized by Nr2e3-associated retinal degeneration (column 16, Table 5).
Farrar et al. teach that the suppression agents and replacement nucleic acids may be generated for one or more genes including Gnat2 (column 10, Table 5).
Farrar et al. teaches delivery of the composition via electroporation ([0078]) and that the composition is delivered via naked DNA delivery or adeno-associated viral delivery ([0007], [0083]).
Farrar et al. teach that the composition is delivered at a concentration of 1.o microl or 2 microl ([0140], [0151]) once per month and for one day ([0133]).

Farrar et al. claim a method of treating ocular disease via administration of the replacement nucleic acid (claim 23).
It is noted that the instant claim language is open.  The composition comprises (and therefore can include additional elements) the instantly recited agents.  Instant claim 76 uses closed language for the composition, but the method comprises (open) administering additional compositions.  Farrar et al. teach that the agents can be administered either separately or together ([0078]).
Therefore, the claims are anticipated by Farrar et al.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 59-67 and 72-76 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Farrar et al. (US 2012/0278912 A1), Gaitanaris et al. (WO 2004/045369 A2), Collins et al. (Proc. Natl. Acad. Sci. U.S.A. 99 (26), 16899-16903 (2002)), and Clerc et al. (US 2005/0158771 A1).
Farrar et al. teach a method of treating or reducing the severity of an ocular disease or disorder in a mammalian subject ([0008], [0018], [0100], and claim 21) comprising identifying a subject suffering from an ocular disease or disorder (reduce 
Farrar et al. teach that the receptor increases the amount of photoreceptor survival (figure 18, [0040]).  Farrar et al. teaches that the nucleic acid can encode Nr2e3 or Rora (column 16, Table 5, column 46, Table 13).  Farrar et al. teach that the nuclear hormone receptor causes suppression of rhodopsin, which is regulation of a photopigment ([0051]).  Farrar et al. teach that the administration of the suppression agents and replacement nucleic acids in the retina resulted in reversal of visual defects in animal models.
Farrar et al. teach that the nuclear hormone receptor comprises a photoreceptor specific nuclear hormone receptor comprising Nr2E3.
Farrar et al. teach that the ocular disease or disorder comprises retinal degeneration, retinal dysplasia, S-cone syndrome, Goldman-Favre syndrome, or retinitis pigmentosa ([0036], column 18, Table 5, column 16, Table 5, [0070]).  One would necessarily determine if the patient has the disease before treating it.
Farrar et al. teach that the ocular disease or disorder is characterized by Nr2e3-associated retinal degeneration (column 16, Table 5).
Farrar et al. teach that the suppression agents and replacement nucleic acids may be generated for one or more genes including Gnat2 (column 10, Table 5).
Farrar et al. teaches delivery of the composition via electroporation ([0078]) and that the composition is delivered via naked DNA delivery or adeno-associated viral delivery ([0083]).

Farrar et al. teach that the agents of the invention are administered in effective amounts. An effective amount is a dosage of the agent sufficient to provide a medically desirable result. An effective amount means that amount necessary to delay the onset of, inhibit the progression of or halt altogether the onset or progression of the particular condition or disease being treated. An effective amount may be an amount that reduces one or more signs or symptoms of the disease. When administered to a subject, effective amounts will depend, of course, on the particular condition being treated; the severity of the condition; individual patient parameters including age, physical condition, size and weight, concurrent treatment, frequency of treatment, and the mode of administration. These factors are well known to those of ordinary skill in the art and can be addressed with no more than routine experimentation [0100].
Farrar et al. teach subretinal injection ([0137]) or topical delivery ([0102]).  Farrar et al. teach incorporation of a pharmaceutically acceptable carrier ([0104]).
Farrar et al. claim a method of treating ocular disease via administration of the replacement nucleic acid (claim 23).
It is noted that the instant claim language is open.  The composition comprises (and therefore can include additional elements) the instantly recited agents.  Instant claim 76 uses closed language for the composition, but the method comprises (open) 
Furthermore, Gaitanaris et al. teach nuclear receptor-based therapy for treating ocular disorders in humans.  Gaitanaris et al. teach methods for identifying agonist compounds using nuclear receptor polynucleotides and polypeptides treating conditions associated with nuclear receptor dysfunction by delivering the agonists (page 2).  Gaitanaris et al. is evidence that it was known to utilize agonists alone when the objective is to increase expression of the nuclear receptor. 
Additionally, the instant Nr2e3 sequence was known and therefore an obvious selection to the method of Farrar et al.  Collins et al. teach the complete Homo Sapiens Nr2e3 sequence, which is identical to instant SEQ ID NO: 7. The amino acid sequence would therefore be SEQ ID NO: 8. See result #1 in the SCORE file titled “20170127_150803_us-14-772-039-7.rge” in application 14/772,039.
With regards to instant SEQ ID NO: 9 or any fragment thereof, Clerc et al. teach the sequence of RORA which is identical to instant SEQ ID NO: 9 (NM_134260) (example fragment 1020 ccctactgtt cgttcaccaa cggcgagact tccccaactg tgtccatggc agaattagaa 080). 
One would have been motivated to use the sequences known in the art because Farrar et al. teach a method of treating or reducing the severity of an ocular disease or disorder in a mammalian subject comprising identifying a subject suffering from an ocular disease or disorder and locally intraocularly administration to the patient a composition comprising a replacement nucleic acid encoding Nr2e3 or RORA.  There would have been a reasonable expectation of success in treatment of an ocular disease 
It is considered to be obvious to identify a subject suffering from or at risk of retinal degeneration or retinal dysplasia because the agent is being used to treat retinal dysplasia which is known to comprise retinal degeneration.  It would have been routine and obvious to identify the patient as having the disease/disorder before treating them with the treatment agent.  It would not be routine to treat someone that hasn’t been identified as in need of the treatment.
	Additionally, Farrar et al. teach that replacement genes are expressed in photoreceptor cells to alleviate disease pathology. In a further embodiment, replacement nucleic acids encode a gene which when mutated may cause retinal degeneration other than retinitis pigmentosa, for example, Stargarts Syndrome, glaucoma, cod-rod dystrophy, corneal dystrophy or Age-related Macular Degeneration (AMD) (Table 5) [0075].
	Therefore, Nr2e3 was taught by Farrar et al. to be a gene that when mutated may cause retinal degeneration and therefore it would have been obvious to identify the subject as suffering from retinal degeneration before administering the nucleic acid encoding Nr2e3.
Response to Arguments
Applicant argues that Farrar et al. requires two steps that are linked rather than a method consisting of delivering NR2E3, which is not instantly claimed.  Applicant is arguing limitations that are not claimed.  
Additionally, Farrar et al. do contemplate delivery of the suppression agent “and/or” replacement nucleic throughout the document.  Consistent with this, Farrar et al. claim a method of treating ocular disease via administration of the replacement nucleic acid (claim 23), of the suppression agent (claim 22), or the combination.  The base claim requires “and/or”.
It is noted that the instant claim language is open.  The composition comprises (and therefore can include additional elements) the instantly recited agents.  Instant claim 76 uses closed language for the composition, but the method comprises (open) administering additional compositions.  Farrar et al. teach that the agents can be administered either separately or together ([0078]).
Additionally, Farrar et al. does not teach away from monotherapy by teaching additional steps.  Teaching away is teaching not to perform the instant method.  
Furthermore, Gaitanaris et al. teach nuclear receptor-based therapy for treating ocular disorders in humans.  Gaitanaris et al. teach methods for identifying agonist compounds using nuclear receptor polynucleotides and polypeptides treating conditions associated with nuclear receptor dysfunction by delivering the agonists (page 2).  Gaitanaris et al. is evidence that it was known to utilize agonists alone when the objective is to increase expression of the nuclear receptor. 

	Farrar et al. teach that Nr2e3 is a gene known to be involved in retinitis pigmentosa ([0070], Table 5) and teach replacement and therefore increase of Nr2e3 as a strategy.  One would expect for Nr2e3 to be successfully delivered and the disease treated as taught by Farrar et al.  Applicant is arguing an unexpected mechanism which is not claimed and appears to be a naturally occurring mechanism upon delivery of the known nucleic acid encoding Nr2e3. It is noted that each of the genes listed by Farrar et al. would be equally obvious selections.  Farrar et al. is not required to only list Nr2e3 for it to be an obvious selection with a reasonable expectation of success.  
	Therefore, the unexpected result argued by applicant is not claimed.  There is no recited difference between the method that would be obvious in view of the cited references and the instant method. The teachings of Farrar et al. offer motivation to increase the expression of Nr2e3 and/or Rora by delivering nucleic acids encoding them to treat ocular diseases that involve retinal degeneration.
	Applicant argues that the secondary references do not teach the instant method.  However, these references were each relied upon for different teachings as set forth above that collectively render the instant claims obvious.  Collins et al. is only relied upon for teaching that the instantly recited NR2E3 sequence was known.  Utilizing in the 

Claims 59-76 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Farrar et al. (US 2012/0278912 A1), Gaitanaris et al. (WO 2004/045369 A2), and Collins et al. (Proc. Natl. Acad. Sci. U.S.A. 99 (26), 16899-16903 (2002)), as set forth above, further in view of Mollema et al. (PLoS ONE, 2011, vol. 6, issue 3, e17494, pages 1-10).
With regards to non-elected species Nupr1 and Nr2C1, Mollema et al. teach that these are both genes co-targeted by NR2E3 and NR1D1 (abstract).  Mollema et al. teach that the genes are critical for photoreceptor development and function.  Mollema et al. teach that Nupr1 is involved in cell growth in the retina (page 3).
Therefore, it would have been obvious to incorporate a nucleic acid encoding one or both of these hormone receptors because they were known to be critical for photoreceptor development and function, as evidenced by Mollema et al.  One would have been motivated to do so to enhance photoreceptor development and function, as well as cell growth.  One would have had a reasonable expectation of success that delivery of the hormone receptors that were known to be critical for photoreceptor development and function would benefit an ocular disease or disorder.
Given that there was motivation in the art to increase expression of NR2E3 and NR1D1, sequences within the instant enormous genus of any possible fragment of any length of SEQ ID NOs: 28 or 12 would have been obvious and is within the realm of design choice. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy Hudson Bowman whose telephone number is (571)272-0755.  The examiner can normally be reached on M-F 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/AMY H BOWMAN/           Primary Examiner, Art Unit 1635